Name: Commission Regulation (EEC) No 936/93 of 21 April 1993 laying down detailed rules for the application of Council Regulations (EEC) No 525/92 and (EEC) No 3438/92 as regards special measures for the transport of certain fresh fruit and vegetables from Greece
 Type: Regulation
 Subject Matter: political geography;  plant product;  Europe;  trade policy;  organisation of transport
 Date Published: nan

 No L 96/22 Official Journal of the European Communities 22. 4. 93 COMMISSION REGULATION (EEC) No 936/93 of 21 April 1993 laying down detailed rules for the application of Council Regulations (EEC) No 525/92 and (EEC) No 3438/92 as regards special measures for the transport of certain fresh fruit and vegetables from Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, 3734/92 (8) and (EEC) No 266/93 (9) laying down detailed rules for the application of Regulation (EEC) No 3438/92, list the documents which must be attached to applications for financial compensation or for the special temporary allowance ; Whereas the additional costs arising from the need to avoid the former Yugoslavia can reasonably be regarded as being the same for the various means of transport mentioned and the various destinations concerned ; Whereas the applications for financial compensation or for a special temporary allowance should be checked and fraud should be penalized ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/92 of 25 February 1992 on temporary compensation for the consequences of the situation in Yugoslavia on transport of some fresh fruit and vegetables from Greece ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables origin ­ ating in Greece (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 6 (2) thereof, Whereas Regulation (EEC) No 525/92 introduces finan ­ cial compensation for consignments made in 1991 by refrigerated lorry or wagon from Greece to Member States other than Italy of fresh fruit and vegetables as defined in Article 1 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EEC) No 638/93 0 ; Whereas Regulation (EEC) No 3438/92 introduces a special temporary allowance in 1992 and 1993 for consignments transported by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain or Portugal of the abovementioned fresh fruit and vegetables originating in Greece ; Whereas Commission Regulation (EEC) No 1 840/92 (6), as amended by Regulation (EEC) No 3667/92 0, laying down detailed rules for the application of Regulation (EEC) No 525/92 and Commission Regulations (EEC) No Article 1 1 . The amount of the compensation referred to in Article 1 of Regulation (EEC) No 525/92, and that of the allowance referred to in Article 1 of Regulation (EEC) No 3438/92, is hereby fixed at ECU 2,3 per 100 kilo ­ grams of net weight. 2. The rate to be applied for converting the compensa ­ tion or the allowance referred to in paragraph 1 into Greek drachma shall be the agricultural conversion rate obtaining on the date of issue of the T 5 document referred to in the fifth indent of Article 2 (2) (c) of Regula ­ tion (EEC) No 266/93. However, in the case of payments for consignments made in 1991 and 1992, the above agricultural conversion rate shall be that obtaining on the date of acceptance of the customs declaration on departure from Greece referred to, respectively, in the fifth indent of Article 2 ( 1 ) (c) of Regu ­ lation (EEC) No 1840/92 and in the fifth indent of Article 2 ( 1 ) of Regulation (EEC) No 3734/92. 3 . Payment of the compensation or allowance referred to in paragraph 1 shall be made no later than two months after submission of the application, provided that such application has been declared admissible. (  ) OJ No L 58, 3 . 3 . 1992, p . 1 . O OJ No L 350, 1 . 12. 1992, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 69, 20 . 3. 1993, p . 7. (6) OJ No L 187, 7. 7. 1992, p. 28 . o OJ No L 370, 19 . 12. 1992, p. 50. (8) OJ No L 380, 24. 12. 1992, p. 19 . 0 OJ No L 30, 6. 2. 1993, p. 49. 22. 4. 93 Official Journal of the European Communities No L 96/23 steps to recover the amounts paid, plus interest running from the date of payment until actual recovery and, in the event of fraud, a penalty equal to the amounts wrongly paid. The rate to be applied for calculating the interest shall be the rate in force under Greek law for similar recovery operations. However, such payment shall be made no later than two months after the date on which this Regulation enters into force, as far as applications submitted prior to that date are concerned. Article 2 The competent Greek authorities shall carry out all checks relating to the grant of the compensation or allowance referred to in Article 1 . Article 3 In cases where compensation or an allowance has been wrongly paid, the competent Greek authorities shall take Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1993. For the Commission Rene STEICHEN Member of the Commission